UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
KIRAN VUPPALA,

                              Plaintiff,

        against
                                                        CIVIL ACTION NO.: 19 Civ. 1256 (LTS) (SLC)

                                                              AMENDED ORDER SCHEDULING
INDORAMA INC., et al.,
                                                        INITIAL CASE MANAGEMENT CONFERENCE
                              Defendants.


SARAH L. CAVE, United States Magistrate Judge.

        The initial case management conference currently scheduled for March 10, 2020 is hereby

ADJOURNED until April 7, 2020 at 2:30 pm in Courtroom 18A, 500 Pearl Street, New York, New

York. At the conference, the parties must be prepared to discuss the subjects set forth in Fed. R.

Civ. P. 16(b) and (c).

        All pretrial motions and applications, including those relating to scheduling and discovery

(but excluding motions to dismiss or for judgment on the pleadings, for injunctive relief, for

summary judgment, or for class certification under Fed. R. Civ. P. 23) must be made to Magistrate

Judge Cave and must comply with her Individual Practices, available on the Court’s website at

https://www.nysd.uscourts.gov/hon-sarah-l-cave.

        It is further ORDERED that counsel shall meet and confer in accordance with Fed. R. Civ.

P. 26(f) no later than 21 days before the Initial Case Management Conference. No later than one

week (seven (7) calendar days) before the conference, the parties shall file a Report of Rule 26(f)

Meeting and Proposed Case Management Plan, via ECF, signed by counsel for each party. A

template is available at https://www.nysd.uscourts.gov/hon-sarah-l-cave.
         To the extent the parties are in disagreement about any portion of the Proposed Case

Management Plan, they may set forth their respective proposals for the disputed provision,

without argument.

         The Clerk of Court is respectfully directed to amend the date of the initial conference and

to close the Letter-Motion at ECF No. 40.



Dated:          New York, New York
                March 3, 2020

                                                      SO ORDERED



                                                      _________________________
                                                      SARAH L. CAVE
                                                      United States Magistrate Judge




                                                  2
